Citation Nr: 1409782	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to special monthly pension (SMP).

[The issues of service connection for back disability and an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In July 2011 statement of the case (SOC) and April 2012 supplemental statement of the case (SSOC), the claim on appeal was adjudicated on the merits.  Regardless of such action, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The claim for entitlement to SMP was denied in a November 2005 decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not receiving within one year of the decision.  

2.  The evidence received since the November 2005 decision is new and material. 

3.  The Veteran is not blind or so nearly blind in both eyes, is not a patient in a nursing home, is not in need of aid and attendance, is not bedridden, and is not currently over the age of 65.  


CONCLUSIONS OF LAW

1.  The November 2005 decision, that denied entitlement to SMP, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
2.  New and material evidence has been received since the November 2005 decision to reopen entitlement to SMP.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to SMP have not been met.  38 U.S.C.A. §§ 1513, 1521, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the duty to notify has been satisfied by a January 2010 letter.

Regarding the duty to assist, the evidence of record includes the Veteran's VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, and statements from the Veteran and his sister.  There is no indication that additional pertinent records exist, and if they did, that they would provide a basis to grant this claim.  

The Board acknowledges that December 2008 and July 2009 record request letters were sent to the University of Kentucky (UK) Medical Center requesting treatment records, as identified by the Veteran in an October 2008 VA Form 21-4142.  The July 2009 request letter was sent to the Veteran as well as UK, indicating that the UK records had not been obtained, that this was VA's second and final attempt to acquire the records, that VA would proceed to decide the claim based on the evidence of record if the UK records were not obtained, and that the Veteran was ultimately responsible for the production of these records.  The July 2009 letter satisfied VA's duty to assist in obtaining records.  See 38 C.F.R. § 3.159(e).  The Board also notes that the UK treatment in question is mentioned by reference in treatment records from a private hospital and VA.  The Veteran had been arrested and incarcerated in May 2004.  The Veteran attempted suicide by trying to hang himself twice, then stabbed himself in the chest with a pen.  The Veteran was taken to the UK Medical Center on May 26 for surgery to remove the pen and was released on June 2.  Because the episode of care is described in the evidence of record, the Board finds no prejudice to the Veteran in proceeding to decide this claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In February 2011, he underwent a VA aid and attendance or housebound examination which was adequate as the examiner indicated review of the Veteran's treatment records, took a detailed history from the Veteran, conducted physical and mental evaluations, and provided an opinion supported by a rationale.  The Veteran also underwent a March 2012 VA psychiatric examination to evaluate the severity of his non-service-connected mental disorder.  The examiner indicated review of the Veteran's treatment records, took a detailed history from the Veteran, conducted a mental evaluation, and provided an opinion supported by a rationale regarding whether the Veteran required aid and attendance or was housebound.  The March 2012 VA examination report is adequate for rating purposes as well.

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The instant appeal arises from the Veteran's third attempt to obtain SMP based on the need for aid and attendance or housebound status.  The Veteran brought his original claim in June 2002.  That claim was denied in December 2002 and June 2003 rating decisions.  Following a timely Notice of Disagreement, the July 2004 Statement of the Case was issued in July 2004.  A substantive appeal was not received.  The December 2002 and June 2003 rating decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's second claim for SMP was denied in a November 2005 decision.  The Veteran was notified of the November 2005 decision and of his appellate rights, but did not file a timely notice of disagreement.  No new and material evidence was received within one year of the 2005 decision.  As a result, the Board concludes that the decision is final for this claim.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The pertinent evidence of record associated with the claims file since the November 2005 decision does not include additional relevant official service department records.  Therefore, 38 C.F.R. § 3.156(c) is not applicable.

The evidence received since the November 2005 decision, particularly a February 2010 statement by the Veteran's sister, via a VA Form 21-4138, was not previously obtained and associated with the record.  She stated, in pertinent part, that the Veteran cannot stand long enough to cook, cannot get in the bath tub by himself, and needs help with the wants of nature.  Such evidence is pertinent to the element of a factual need for aid and attendance pursuant to 38 C.F.R. § 3.352(a), which was not established at the time of the November 2005 decision.  Moreover, this evidence raises a reasonable possibility of substantiating the claim.  As a result, the Board finds that the newly received evidence, specifically the February 2010 VA Form 21-4138 is material.  Having submitted new and material evidence, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Special Monthly Pension Legal Criteria

SMP benefits are payable to veterans of a period of war who need regular aid and attendance or are housebound.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352(a).

"Bedridden" will also be a proper basis for the determination of a factual need for aid and attendance.  See id.  Being bedridden actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The particular personal functions which a veteran is unable to perform should be considered in connection with his/her condition as a whole.  Additionally, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Housebound benefits may be payable if the veteran (1) has a disability rated as permanent and total (100 percent disabling as defined by 38 C.F.R. § 3.351(d)), and (2) either (a) has additional disability or disabilities independently ratable at 60 percent or more, or (b) is permanently housebound by reason of disability or disabilities but does not qualify for pension at the aid and attendance rate provided by 38 U.S.C.A. § 1521(d).  See 38 U.S.C.A. § 1521(e).

A veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521(j) shall be paid pension at the rates prescribed by 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under 38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(a); Chandler v. Shinseki, 676 F.3d 1045, 1050 (2012) (holding that 38 U.S.C.A. § 1513(a) only eliminates the permanent and total disability requirement in 38 U.S.C.A. § 1521(a) and not to 38 U.S.C.A. § 1521(e)).

The Board has not only reviewed the physical claims file but also the file on the Virtual VA system and the Virtual Benefits Management System (VBMS) to ensure a total review of the evidence.  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that as finder of fact, it must determine, both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Factual Background

In this case, the Veteran has been given diagnoses and ratings for the following disorders for pension purposes: 30 percent for depression with anxiety disorder; 20 percent for residuals of right shoulder injury; 10 percent for gastroesophageal reflux disease (GERD); 10 percent for S1 radiculopathy; and a noncompensable rating (0 percent) for erectile dysfunction.  The Veteran's combined evaluation for pension purposes is 60 percent and he has been in receipt of permanent and total disability for nonservice-connected pension purposes since December 2001.

The medical evidence also shows chronic obstructive pulmonary disease (COPD), characterized as mild in severity, hypertension, hepatitis C, currently asymptomatic, alcohol abuse, and tobacco use.

In the May 2010 notice of disagreement, the Veteran reported he cannot work or cook, and can barely walk around the house because pinched nerves in the back make his legs numb.  He does not drive anymore or owns a car, and his sister does everything for him, to include cooking and helping him on and off the toilet.  In the August 2011 substantive appeal, via a VA Form 9, the Veteran reiterated he is housebound and cannot work or drive.  His sister lives with him and does all the housework and drives him to doctor appointments.  In a subsequent September 2011 VA Form 9, he reiterated his previous contentions.

In a February 2010 VA Form 21-4138, the Veteran's sister reported the Veteran has lived with her for about three years because he can no longer take care of his mental and physical conditions.  Although he gets around the house with a walker, she contended having to do everything for the Veteran, to include driving him, because he cannot stand long enough to cook or get in the bath tub by himself and needs help with the wants of nature.  In the August 2011 VA Form 9, she stated living with the Veteran and doing all the cooking, cleaning, laundry, and errands for the household, as well as paying all the bills.  In a January 2012 statement, she reiterated taking care of the Veteran's housework, to include the dishes, laundry, cooking, grocery shopping, driving him to doctor appointments, and completing any additional chores.

While these statements from the Veteran and his sister present a dismal picture of the impact that his physical and mental disabilities have on him and on his activities of daily living, February 2011 and March 2012 VA examination reports have presented a much different picture.

In February 2011, the Veteran underwent a VA aid and attendance or housebound examination.  The report reveals the following pertinent results.  He is not permanently bedridden or currently hospitalized.  While the Veteran was driven to the examination by his brother, the examiner noted the Veteran uses a cane for walking outside the home without the assistance of another person for up to half a mile, imbalance does not affect an ability to ambulate, and there were no findings of dizziness or memory loss.  In addition, the Veteran's low back pain would prevent running; however, he is capable of protecting himself from the hazards of daily like and can perform all functions of self-care skills.  Clinical findings included the best correct vision is not 5/200 or worse in both eyes and there is normal function of the bilateral upper and lower extremities.  With regard to mental capacity, the examiner concluded the Veteran's sister lives with him "part time" and manages his affairs with his assistance, and appears cognitively intact and could manage himself if necessary.  

Following a review of the Veteran's treatment records and the clinical evaluation, the VA examiner concluded the Veteran reports full capability of all activities of daily living, has never been referred for in-home nursing care nor hospitalized since 2004 for acute ethyl alcohol (ETOH) intoxication.  The Veteran was also able to ambulate himself and follow complex directions to the appointment after being dropped off at the examination facility.  Although the Veteran depends on others to drive him because he does not have a car or license, there are no physical limitations preventing him driving.  Furthermore, the examiner observed the Veteran as pleasant, cooperative, and able to dress and undress himself.

In January 2012, VA was informed that the SSA had released a large retroactive award to the Veteran.  VA informed the Veteran that this had created a large overpayment of pension benefits.  The Veteran submitted January 2012 and March 2012 statements acknowledging receipt of the SSA award.  He also indicated that he had used the money to purchase his own truck, which he indicated that he drove personally, moved into a new apartment, bought new furniture, and paid off some debts.

In March 2012, the Veteran underwent a VA examination for mental disorders in connection with his claim of service connection for an acquired psychiatric disability, including PTSD.  The VA examiner noted the Veteran resides with his sister, appearance was adequate, and was appropriately groomed.  The Veteran reportedly drove himself to the examination in his own truck, did some grocery shopping, paid his own bills, and balanced his checkbook.  The examiner also concluded the Veteran "does not appear to be in need of assistance with daily living activities and is currently functioning well with only mild symptoms of depressed mood."

Review of the VA outpatient treatment records do not provide additional insight regarding whether the Veteran is so disabled as to require the aid and attendance of another person.

Analysis

After a review of the evidentiary record, as discussed above, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not blind or so nearly blind in both eyes; is not a patient in a nursing home because of mental or physical incapacity; and the absence of a factual need for aid and attendance, to include not being bedridden.

Initially, the Veteran does not allege, and the record does not otherwise show, that he is not blind or so nearly blind in both eyes or a patient in a nursing home.  

The Board finds that the assertions made by the Veteran and his sister regarding him requiring aid and attendance, being bedridden, and unable to care for himself are entitled to no probative weight.  The Veteran's 2012 report of buying a vehicle, driving, and moving into an apartment alone contradict the Veteran and his sister's earlier statements that the Veteran was unable to function by himself.  These inconsistencies in the record weigh against their credibility as to the showing of a factual need for aid and attendance.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza, 7 Vet. App. at 512.  

The Veteran's complained of limitations are not consistent with clinical findings and reported history of the Veteran made at the VA examinations.  The examination reports show much greater levels of functioning than the Veteran reported.  The Board finds that these evaluations, untainted by the contradictions of the Veteran's statements, are entitled to great probative weight.  

The Board further acknowledges that review of the evidentiary record shows the Veteran was awarded benefits by SSA in an August 2010 notice letter.  He was found to have become disabled under SSA rules in March 2005.  SSA regulations and administrative decisions are not necessarily binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Additionally, the SSA determination is that the Veteran was unable to pursue employment, not that he was in need of aid and attendance.  VA had already determined that the Veteran was unable to pursue employment in the grant of pension benefits in 2002.  The SSA determination, therefore, does not reach the same factual question that is under consideration in this appeal.  The Board finds that the SSA determination is not relevant to the instant appeal.  

The probative evidence of record shows that the Veteran is able to dress or undress self, or to keep self ordinarily clean and presentable, adjust of any special prosthetic or orthopedic appliances, feed himself, and attend to the wants of nature, and does not require care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  The weight of the probative evidence also shows that the Veteran is not bedridden.  In light of the foregoing, the Board finds that the Veteran does not need aid and attendance and is not bedridden.  

Therefore, the criteria for entitlement to SMP based on the need for aid and attendance have not been met.  38 C.F.R. § 3.352(a).  

Moreover, the evidence of record reveals the Veteran was born in 1955, so is not currently over the age of 65.  The Veteran's non-service-connected disabilities Therefore, the criteria for entitlement to SMP based on being housebound have not been met. 

For these reasons and bases discussed above, the Board finds that the evidence is against the claim of entitlement to SMP.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

As new and material evidence has been received to reopen entitlement to SMP, the claim is reopened; and to that extent only, the appeal is granted.

Entitlement to SMP is denied.




_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


